The question presented is one of fact for the court sitting without a jury. The judge trying the case had all the witnesses and parties before him, heard them testify, observed their demeanor. There was some evidence that the defendant had the pistol on premises not his own and there was some evidence, notably by Will McDonald, that the pistol was concealed. In any event, the question is one of fact, and this court will not disturb the finding of the trial court.
The judgment is affirmed.
Affirmed.